             Case 4:20-cv-00109-HCA Document 27 Filed 11/13/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT FOR
                          THE SOUTHERN DISTRICT OF IOWA
                                 CENTRAL DIVISION


KRISTY MITCHELL, individually and as                 Case No. 4:20-cv-00109-SMR-HCA
mother and next friend of NEVAEH
OSORIO,

        Plaintiffs,
v.

DES MOINES INDEPENDENT                               JOINT AGENDA FOR
COMMUNITY SCHOOL DISTRICT and                        NOVEMBER 24, 2020 STATUS
TIMOTHY DOWLER,                                      CONFERENCE

        Defendants.



        COME NOW the Parties through their counsel of record and hereby submit this

joint agenda for the November 24, 2020 status conference:

        1.       The Parties have been undergoing discovery in this matter.

        2.       The Parties are working toward completion of expert reports and

depositions.

        3.       The Defendants have requested an extension of the expert deadline to

December 4, 2020 with rebuttal experts being due January 4, 2021. This is the only issue

the Parties would have before the Court. The motion has been filed to request the

extension.

        4.       The Parties do not have anything additional to discuss with the Court at this

time.
                Case 4:20-cv-00109-HCA Document 27 Filed 11/13/20 Page 2 of 2




                                                   LIPMAN LAW FIRM, P.C.


                                                   By:                       /s/ Jeffrey M. Lipman
                                                               Jeffrey M. Lipman, AT0004738
                                                               1454 - 30th Street, Suite 205
                                                               West Des Moines, IA 50266
                                                               Tel: (515) 276-3411
                                                               Fax: (515) 276-3736
                                                               Email: jeff@lipmanlawfirm.com

                                                   ATTORNEYS FOR PLAINTIFF

                                                   BRADSHAW, FOWLER, PROCTOR & FAIRGRAVE, P.C.


                                                   By:                      /s/ Janice M. Thomas
                                                               Janice M. Thomas, AT0007822
                                                               Frank M. Swanson AT0014095
                                                               801 Grand Avenue, Suite 3700
                                                               Des Moines, IA 50309-8004
                                                               Tel: (515) 246-5828
                                                               Fax: (515) 246-5808
                                                               Email: thomas.janice@bradshawlaw.com
                                                               Email: swanson.frank@bradshawlaw.com

                                                   ATTORNEYS FOR DES MOINES INDEPENDENT
                                                   COMMUNITY SCHOOL DISTRICT and TIMOTHY
                                                   DOWLER



                              CERTIFICATE OF SERVICE
The undersigned hereby certifies that a true copy of the foregoing instrument was served upon
one of the attorneys of record for all parties to the above-entitled cause by serving the same on
such attorney at his/her respective address/fax number as disclosed by the pleadings of record
herein, on the 13th day of November, 2020 by:

   U.S. Mail                              CM/ECF
   Hand Delivered                         EMAIL
   Federal Express                        EDMS

                              /s/ Lucy Anderson




                                                                                -2-
